Citation Nr: 1525416	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  11-04 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for tinnitus.

2.  Entitlement to a disability rating greater than 10 percent for scar, shell fragment wound.

3.  Entitlement to a disability rating greater than 70 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2015.  A transcript is of record.

The issues of entitlement to a rating greater than 70 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2014 written statement expresses the Veteran's wish to withdraw his appeal of the increased rating claim for tinnitus, and includes his name and claim number.

2.  A May 2014 written statement expresses the Veteran's wish to withdraw his appeal of the increased rating claim for a scar, and includes his name and claim number.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met with regard to the increased rating claim for tinnitus.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of a substantive appeal have been met with regard to the increased rating claim for a scar.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

A May 2014 written statement expresses the Veteran's wish to withdraw the appeal concerning his increased rating claims for tinnitus and a scar.  The statement includes his name and claim number.  Under 38 C.F.R. § 20.204(b), appeal withdrawals must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn.  Further, the statement must be received by the Board prior to issuance of a decision on the issue being withdrawn.  Id.  As the Board has not yet issued a decision on the increased rating claims, the criteria for withdrawal of an appeal have been met.  See id. 

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been appealed.  See 38 U.S.C.A. § 7105(d).  Consequently, in such an instance, dismissal of the pending appeal is warranted.  Accordingly, the appeal concerning the tinnitus and scar claims are dismissed.  Id.


ORDER

The claim of entitlement to a rating greater than 10 percent for tinnitus is dismissed.

The claim of entitlement to a rating greater than 10 percent for scar, shell fragment wound, is dismissed.


REMAND

A new VA examination is necessary in order for the Board to make an informed decision on the claim for a rating greater than 70 percent for PTSD, as well as a TDIU.

The Veteran was last afforded a VA examination in February 2012.  In the February 2015 hearing before the Board, the Veteran testified that he stopped receiving mental health treatment and that his primary care physician suggested that he should look into receiving in-patient therapy.  As this suggests worsening of his PTSD since the last VA examination, the Veteran should be afforded a new VA examination.

The claim of entitlement to a TDIU is also remanded, as it is inextricably intertwined with the claim for an increased rating for PTSD.

In addition, the Veteran's VA records should also be obtained and associated with the claims file, as well as his VA Vocational Rehabilitation file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since August 2013 and associate them with the claims file.

2.  Obtain the Veteran's VA Vocational Rehabilitation folder and associate it with the claims file.

3.  Then, schedule the Veteran for a VA psychiatric examination to address the current severity of his PTSD.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose.

4.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to determine the limitations imposed by all of his service-connected disabilities (i.e., PTSD, tinnitus, and scar, shell fragment wound), to include in the aggregate, particularly with respect to his ability to obtain and maintain employment.  All findings and conclusions should be set forth in a legible report, accompanied by a rationale.

5.  Finally, after completing any other development that may be warranted, readjudicate the claims of entitlement to a rating in excess of 70 percent PTSD and entitlement to a TDIU.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


